DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant has filed a terminal disclaimer on 10/16/2020 which has overcome which has overcome each and every claim rejection under nonstatutory double patenting previously set forth in the Non-Final Office action mailed on 09/10/2020. The rejections have been withdrawn.
Priority
The instant application is a continuation of application no. 15/615249 which is a CIP of application no. 15/472913 claiming benefit of provisional application no. 61/844494. However the provisional application no. 61/844494 does not provide support for all the claimed limitations of claim 1 of the current application. The provisional application lacks support for the following limitations, “receiving, from a mobile device associated with the authorized user, a scanning event comprising data associated with at least one unique identifier comprising a digital representation of a machine-readable label”,  “crowdsourced data related to maintenance issue comprises at least one maintenance-related request from the one or more patrons within the given space of the building”, and “generating and outputting an augmented reality-like interface to the mobile device”. Therefore the effective filing date of the instant application cannot be the effective filing date of the provisional application no. 61/844494 which is 07/10/2013.
The instant application is a continuation of application no. 15/615249 which is claiming the benefit of provisional application no. 62/346532. The provisional application no. 62/346532 provides adequate support for all the limitations of the independent claim of the instant application and therefore the effective filing date of the instant application is determined to be 06/06/2016.
Double Patenting
Claims 7 and 8 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 16 and 17. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Objections
Claims 1, 8 and 17 objected to because of the following informalities:  
Regarding claim 1, in line 25, the before the term “interface”, “augmented reality-like interface” phrase is missing. Suggested correction, add the phrase before the term.
Regarding claim 8, in line 1, the before the term “interface”, “augmented reality-like interface” phrase is missing. Suggested correction, add the phrase before the term.
Regarding claim 17, in line 1, the before the term “interface”, “augmented reality-like interface” phrase is missing. Suggested correction, add the phrase before the term.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al. (US 20150081107 A1) in view of Jacobi et al. (US 20120310602 A1).
Regarding claim 1 Graham et al. teaches, a method for providing an interface for the management and maintenance over building automation system components (crowd-sourced environmental system control, [0007]), the method-comprising:
providing a web-based, crowdsourcing platform having an interface with which an authorized user can interact, via a mobile device associated with the authorized user, for the management and maintenance over building automation system components (crowd-sourced environmental system allowing authorized users to access servers using client computers to generate maintenance reports and thermal reports for the corresponding building, [0008]);
receiving, from a mobile device associated with the authorized user, a scanning event comprising data associated with at least one unique identifier comprising a digital representation of a machine-readable label (the user scans the OQ code of the particular location to generate maintenance report or comfort report or ;
identifying, via the crowdsourcing platform, crowdsourced data based, at least in part, on the scanning event, the crowdsourced data related to at least one of comfort and maintenance issues within a given space of a building as provided by one or more patrons within the given space via respective mobile devices  (capturing comfort and maintenance issues by QR code scan ,[0047] and [0044]), wherein crowdsourced data related to comfort comprises the one or more patrons' ratings of their perceived comfort within the given space of the building and the crowdsourced data related to maintenance issues comprises at least one maintenance-related request from the one or more patrons within
the given space of the building (feedback regarding occupant’s comfort and maintenance issues reported by the occupants, [0047], [0045] and [0073]);
identifying, via the crowdsourcing platform, building automation system data based, at least in part, on the scanning event, the building automation system data comprising information associated with one or more pieces of equipment (occupants reporting about comfort for a particular space will influence the HVAC setpoints for that space, [0048] and [0051]);
correlating, via the crowdsourcing platform, the crowdsourced data with the building automation system data (correlating QR scan data to a particular space in a building, [0063] and [0064]).
Graham et al. does not explicitly teach the detail of an augmented reality like interface to the mobile device wherein the interface comprises visual renderings of 
Jacobi et al. teaches, generating and outputting an augmented reality-like interface to the mobile device of the authorized user based on correlation of the crowdsourced 1data with the building automation system data (using the integration system a 3D model of the space of user’s location is presented to the user’s device along with all the equipment inside the room indicating maintenance issues, [0031] and [0036]), wherein the interface comprises one or more visual renderings of equipment information associated with at least one of equipment schematics, equipment diagnostics, and equipment maintenance (the user can select a particular component (equipment) from the building view to view component’s unique identifier, high and low limit of component operation, repair manuals, checklists, part information, capabilities of selected component, scheduled and completed maintenance of the selected component, [0036] and [0037]).

	Graham et al. teach:
[0044] Referring to FIG. 1A, embodiments of the present invention offer building owners, operators, and occupants a new and powerful way to share information about comfort, maintenance, and safety issues with an easy to use smart device application. These embodiments convert this crowd sourced feedback into time stamped, geo-located aggregated reports/maps, which are actionable through a custom portal allowing building owners or facility managers to respond more rapidly and cost effectively to occupant concerns. These embodiments democratize and amplify the voices of building occupants, while helping building owners to pinpoint energy and operational saving opportunities. Referring to FIG. 1A, users may open application 70, identify a location 72, e.g., by scanning a QR Code, and generate a maintenance report 74, an inspection report 76 and/or a comfort report 78. Referring now to FIG. 1B, once these reports are collected at 80, they are aggregated and analyzed (e.g., mapped) based on location at 82, and then automatically communicated to an appropriate recipient for response 84. In these embodiments, thermal comfort is facilitated by leveraging the power of employees to identify energy savings opportunities, improve comfort and worker productivity. Facilities management is facilitated by collecting, aggregating, and delivering real-time, geo-located reports on comfort and maintenance issues. Environmental compliance and inspection is facilitated by replacing the clipboard with real-time, site-specific environmental compliance reporting.

[0047] Reporting comfort and/or maintenance issues is simply the first step. By capturing and highlighting occupant discomfort, occupants can provide a compelling Initial embodiments may simply provide crowd sourced feedback to building facility managers/owners informing them the extent to which building HVAC system design, set points, and overall operation is meeting occupant comfort expectations. Ultimately, crowd sourced reactions would directly influence or directly control HVAC operation (temperature and humidity levels) alongside required ventilation/air exchange rates (e.g. ASHRAE standards 62.1 and 90.1) to better match the comfort needs of a preponderance of building occupants by tying feedback directly to the building's energy management system. For example, if 90% of the occupants in a convention center feel too chilly, air conditioning set points may be raised slightly and energy consumption reduced.

[0045] Various embodiments operate by initially having facility managers identify locations for data collection in and/or around particular properties. Markers are printed, delivered, and placed at the identified locations. Employees/Inspectors are notified, asked to download the application, and begin reporting. Facilities managers gain instant access to the secure portal where the data is aggregated and displayed. From the inventive platform, maintenance reports2 are converted into work orders that can be efficiently organized, addressed, and stored. As these reports are processed the employees who filed them are notified of progress through their phones. In particular embodiments, building systems are adjusted automatically in response to the aggregated, geo-located reports.

[0048] Particular embodiments capture crowd sourced comfort level information
periodically via a simple icon based interface. Occupants may receive a simple
periodic query--perhaps via text message, via Twitter, or other platforms--asking them to characterize their comfort level (e.g. very cold, somewhat cold, comfortable, warm, very warm). Users may then respond using the system interface shown and described herein. Taken together, this data would inform building facility managers, and directly influence building HVAC set points. Looking beyond the building boundary, in various embodiments, this aggregated data may be shared on-line in a Google maps-type interface where users could mouse over buildings and see reports in the aggregate (e.g. how many, and when, users reported being uncomfortable). These reports would be
updated over time based on user feedback. Such user feedback would motivate
building owners to react, due to the potential positive or negative occupant
ratings that could have a real effect on the property's value. At the same time, building owners could voluntarily report improvement they had made to their buildings at the same web based platform. These embodiments would thus actively support building owners who take proactive steps to provide the most comfortable and energy efficient buildings.

[0063] FIG. 4A is a diagrammatic representation of an exemplary embodiment of a
table 44 populated with property report records generated during use of the report generation facility 10. As shown, table 44 includes a property ID column 60 to identify particular properties, a location ID/QR column 62 to track particular locations, e.g., as A room type column 66 provides the type of space tagged by the QR
Code, e.g., conference room, private office, etc. Report content column 68 is populated with the actual content of a report generated by the system, along with the User ID of the individual responsible for generating the report.

	Jacobi et al. teach:

[0031] Using an integration system, model data and maintenance data for a building may be combined and viewed through an interactive user display to improve access to
maintenance information. A three-dimensional (3D) model may be presented to a user
having a similar appearance to the building. The user may navigate through the model to identify components for maintenance. According to one embodiment, the user's location may be determined and the model for the user's location displayed. When the model data and maintenance data are stored in separate databases, an identifier for a component in the model data may be correlated with an identifier for the component in the maintenance information to allow automated access to maintenance information from a view of the model data. The identifier may be the same in the model data and the maintenance information (e.g., the same asset number) or the identifier may be different in the model data and the maintenance information. When the identifiers are different, a table stored to correlate identifiers between the model data and the maintenance information. The interactive user display may display information from the model data and the maintenance data such as previously-performed maintenance, future scheduled
maintenance, component capabilities, component manufacturer, component warranty
information, manufacturer contact information, work orders, repair guides, and user's
manuals.

[0036] A display 300 of FIG. 3 may also include the information view 202, which
displays information about one or more components selected in the building view 204.
For example, when no component is selected the information view 202 may display
information about the 3D CAD file displayed in the building view 204. After a component is selected in the building view 204, the information view 202 may be updated with information such as model data and maintenance data about the selected component. Maintenance data for the information view 202 may be obtained from a computerized maintenance management system (CMMS) or other database. The information view 202 may include data such as part information about the selected components, capabilities of the selected component, and/or scheduled and completed maintenance for the selected component. The information view 202 may be hidden or displayed in the display 200. More details of the information view 202 are described with reference to FIG. 4 below.

[0037] FIG. 4 is a drawing illustrating an exemplary display of component information
including maintenance information according to one embodiment of the disclosure. An
information view 400 may include a number of categories 402 and 404, which may be
may display information regarding the selected component obtained from the 3D CAD drawing when
the category 402 is expanded. A category 404 titled "Facility Management System" may
include information regarding the selected component obtained from a CMMS (such as
Mainsaver) or other database source when the category 404 is expanded. For example,
the display may include a unique identifier 404a, a description 404b, a manufacturer
label 404c, a model number 404d, a serial number 404e, a supplied identifier 404f, and
supplier contact information 404g. The information view 400 may also include capability
information such as a high limit of operation 404h and a low limit of operation 404i.
According to one embodiment, the information view 400 may also include attached
documents 404j, which may make additional information available to the user....

	Regarding claim 2 combination of Graham et al. and Jacob et al. teach the method of claim 1. In addition Jacobi et al. teaches, the machine-readable label is
associated with the one or more pieces of equipment and/or a room or space in which the one or more pieces of equipment are located or associated with (unique identifier of a component inside a particular space in a building represented by the building view, [0036] and [0037]).

Regarding claim 3 combination of Graham et al. and Jacob et al. teach the method of claim 2. In addition Graham et al. teaches, the machine-readable label is
physically affixed to the one or more pieces of equipment or a wall on the room or space (type of place tagged by the QR code physically placed at the location, [0078] and [0063]).

Regarding claim 4 combination of Graham et al. and Jacob et al. teach the method of claim 1. In addition Graham et al. teaches, the machine-readable label is
selected from the group consisting of text, graphics, an image, a linear barcode3, a matrix barcode, and a combination thereof (QR code or any other type of code such as location ID-text, Fig.4B showing graphic/image related to rooms in a floor,  [0063] and [0065]).
Regarding claim 5 combination of Graham et al. and Jacob et al. teach the method of claim 1. In addition Graham et al. teaches, the one or more pieces of
equipment are associated with at least one of mechanical, electrical, and plumbing systems of a building (equipment including HVAC component setpoints, [0047] and reporting maintenance issue regarding any equipment in the space, [0045]).

Regarding claim 6 combination of Graham et al. and Jacob et al. teach the method of claim 5. In addition Graham et al. teaches, the one or more pieces of
equipment are associated with a heating, ventilation, and air-conditioning (HVAC) system (equipment including HVAC component setpoints, [0047]).

	Regarding claim 7 combination of Graham et al. and Jacob et al. teach the method of claim 1. In addition Jacobi et al. teaches, the augmented reality-like interface is configured to allow for user interaction with the visual rendering by way of user input on the mobile device (interactive user-display having 3D building space model presented to the user through which the user can navigate and interact with any component in the space viewed by the building view, [0031]).

	Regarding claim 8 combination of Graham et al. and Jacob et al. teach the method of claim 7. In addition Graham et al. teaches, the interface allows for the
user to control one or more parameters of a piece of equipment (manager or other responsible party changing HVAC zone temperature using the interface, [0075]).

	Regarding claim 9 combination of Graham et al. and Jacob et al. teach the method of claim 1. In addition Jacobi et al. teaches, the building automation system
data comprises information associated with the one or more pieces of equipment selected from the group consisting of equipment specifications, operating parameters of the equipment, equipment diagnostics, and maintenance status of the equipment (unique identifier of a selected component displaying component operational capabilities, part information, scheduled or completed maintenance and others,  [0036] and [0037]).
Regarding claim 16 combination of Graham et al. and Jacob et al. teach the method of claim 1. In addition Jacobi et al. teaches, the augmented reality-like interface is configured to allow for user interaction with the visual rendering by way of user input on the mobile device (interactive user-display having 3D building space model presented to the user through which the user can navigate and interact with any component in the space viewed by the building view, [0031]).

Regarding claim 17 combination of Graham et al. and Jacob et al. teach the method of claim 16. In addition Graham et al. teaches, the augmented reality-like interface (visual interactive display with 3D presentation in view of Jacobi et al. in allows for the user to control one or more parameters of a piece of equipment (manager or other responsible party changing HVAC zone temperature using the interface, [0075]).

Regarding claim 18 combination of Graham et al. and Jacob et al. teach the method of claim 17. In addition Graham et al. teaches, in response to input from
the authorized user, the method further comprises generating a control signal and further transmitting the control signal to the piece of equipment to cause adjustment of operation of the piece of equipment to result in the adjustment to the air temperature within the given space of the building based, at least in part, on the crowdsourced data related to comfort (crowdsourced occupant’s feedback data is used by the system or the facility manager to control HVAC setpoints for the space, [0075] and [0047]).

	Regarding claim 19 combination of Graham et al. and Jacob et al. teach the method of claim 1. In addition Graham et al. teaches, the mobile devices are
selected from the group consisting of a tablet computer, a laptop computer, a notebook computer, a mobile computing device, a smart phone, and a cellular telephone (occupants or users accessing the crowd-sourced environmental system using client computer such as PDA, smartphone, computer, or tablet, laptop, wireless telephone or any other suitable computing device, [0053] and [0007]).

the mobile devices and
crowdsourcing platform communicate and exchange data over a network, the network is selected from the group consisting of Wi-Fi wireless data communication technology, the internet, private networks, virtual private networks (VPN), public switch telephone networks (PSTN), integrated services digital networks (ISDN), digital subscriber link networks (DSL)4, various second generation (2G), third generation (3G), fourth generation (4G) cellular-based data communication technologies, Bluetooth radio, and Near Field Communication (NFC) ([0059], [0093] and [0068]5).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al. (US 20150081107 A1) in view of Jacobi et al. (US 20120310602 A1) and Fallon et al. (US 20160071319 A1).
Regarding claim 10 combination of Graham et al. and Jacob et al. teach the method of claim 1. In addition Jacobi et al. teaches, the building automation
system data further comprises one or more visual renderings of the equipment comprising at least one of still images (selecting a component having a still image from the 3D building view, [0036]).
	Neither in combination nor individually Graham et al. and Jacob et al. teach the moving image of the equipment. However Jacobi et al. explicitly teaches a still image of 
	Fallon et al. teaches, moving images (animated image of the selected electronic device, [0076]).
	Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to modify the teachings of still images as taught by combination of Graham et al. and Jacobi et al. to moving image as taught by Fallon et al. to improve the 3D building view by giving the user a realistic representation of the selected equipment status in 3D building view.

 Regarding claim 11 combination of Graham et al., Jacob et al. and Fallon et al. teach the method of claim 10. In addition Fallon et al. teaches, wherein the augmented reality-like interface comprises a visual illustration of the equipment, the visual illustration depicting at least one of internal components of the equipment ([0076]) and real-time diagnostics of the equipment while in operation ([0061]) (an animated image of the selected electronic device along with it internal components are displayed along with real-time status information of the electronic device augmented over a real-time image, [0076] and [0061]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Brackney et al. (US 20130144546 A1) teaches a building energy analysis tool which gather building energy usage data via crowdsourcing and create a base building energy model to further analyze and improve building energy usage. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANZUMAN SHARMIN whose telephone number is (571)272-7365.  The examiner can normally be reached on M and Th 7:00am - 3:00pm and Tue 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/A.S./Examiner, Art Unit 2115                                                                                                                                                                                                        




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The data for the 3D model and associated maintenance issues can be pulled from databases on a cloud system accessible through web-services as taught in [0054] which is interpreted as crowdsourcing data in view of Graham et al. 
        2 Maintenance issues reported by the occupants are converted to work order by the facility managers. 
        3 Jacobi et al. teaches scanning linear barcode for a space in [0043].
        4 Subscription taught by Jacobi et al. in [0059].
        5 Someone of ordinary skill in the art can use any type of well-known network including NFC, 2/3/4G network or Bluetooth for crowdsourcing data when using smartphone or cellular device as mentioned in [0053] to implement system functionality with reasonable expectation of success.